Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The submitted information disclosure statement (IDS) complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
CLAIM INTERPRETATION UNDER 35 USC § 112(f)

3.         The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: an obtaining unit, conversion unit, presentation unit, and estimation unit.
Because this/these claims limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10, 11, 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (US 2017/0046970).
As per claim 1, Liu teaches an identification unit that identifies respective levels of one or more users ([0035], at block 204, a literacy level for the user is determined);
an obtaining unit that obtains presentation information to be presented to the users ([0018]-[0019], obtaining and presenting digital content); 
a conversion unit that appropriately converts the obtained presentation information according to the level of each user ([0022], [0051]-[0052], modifying the first digital content into a second digital content that conforms to the literacy level for the user ); and 
a presentation unit that presents the appropriately converted presentation information to each user ([0041], the modified digital content is displayed on a user interface) 
As per claim 2, Liu teaches wherein the identification unit identifies, as the level of the user, at least one of an age, a knowledge level, language ability, or a foreign-language learning level of the user ([0035], at block 204, a literacy level for the user is determined).
As per claim 3, Liu teaches wherein the identification unit identifies the level of the user on the basis of information that is registered in a database beforehand ([0018], [0030], the user’s literacy level is stored in a user profile).
As per claim 4, Liu teaches further comprising an estimation unit that estimates the level of the user, and registers the level in the database ([0047]-[0049], storing the user profile in the literacy level database).
As per claim 5, Liu teaches wherein the estimation unit periodically executes processing of estimating the level of the user, and updates the level of the user in the database ([0047]-[0049], periodically updating and storing the user’s profile).
As per claim 6, Liu teaches wherein the presentation unit presents the appropriately converted presentation information to each user by at least one of character display or voice output ([0052], displaying character strings).
As per claim 10, Liu teaches wherein the conversion unit converts words contained in the obtained presentation information into plainer words according to the level of the user ([0052], the phrase "malfunction indicator lamp", which has a literacy level corresponding to a US grade level of 10.sup.th grade can be replaced with the phrase "check engine light", which has a literacy level corresponding to a US grade level of 5.sup.th grade (i.e., the literacy level for the user).
As per claim 11, Liu teaches wherein the conversion unit converts Chinese characters contained in the obtained presentation information into hiragana characters, katakana characters, or Chinese characters with reading of the Chinese characters according to the level of the user ([0051], the process of modifying the first digital content applies to languages such as Chinese, Japanese, Korean).
As per claim 13, system claim 13 and method claim 1 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step.  Accordingly, claim 13 is similarly rejected under the same rationale as applied above with respect to method claim 1. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Liu (US 2017/0046970) in view of Lord (US 2015/0336578).
As per claim 12, Liu does not explicitly disclose wherein the conversion unit converts a part or all of the obtained presentation information into a foreign language according to the level of the user.  Lord in the same field of endeavor teaches this feature, see paragraph [0494], wherein determined speaker’s related information is used to translate presentation information from one language to another language familiar to the user.  Therefore, it would have been obvious at the time the application was filed to use Lord’s feature with the system of Liu, in order to to enable people from different language backgrounds to communicate more easily.

Claim 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Liu (US 2017/0046970) in view of Cox (US 2017/0344854).
As per claim 7, Liu does not explicitly disclose wherein in a case where a plurality of users that differ in level concurrently share the information presentation device, the presentation unit displays characters of the appropriately converted presentation information for a lower level user, and outputs a voice of the appropriately converted presentation information to a higher level user.
	Cox in the same field of endeavor teaches a system that presents characters (closed captioning) of appropriately converted presentation information for audience members (members of non -Chinese ethnicity) who have a lower level in understanding Chinese accent.  However, for members of Chinese ethnicity, who are more familiar with Chinese accent, it is determined that the display of characters (closed captioning) is not needed; the output was in the form of voice (col. 6, lines 26-43).  Therefore, it would have been obvious at the time the application was filed to use the above features of Cox with the system of Kudo, in order to enable people from different language backgrounds to communicate more easily (Cox, col. 7, lines 5-7).
As per claim 8, Liu does not explicitly disclose a detection unit that detects respective states of the one or more users, wherein in a case where a plurality of users that differ in state concurrently share the information presentation device, the presentation unit presents the appropriately converted presentation information according to the state of the user.
Cox in the same field of endeavor teaches a system that detect, during an international conference, different states associated with audience members of different language background and ethnicity; and accordingly presents the presentation information according to the state of each user, i.e. it presents characters (closed captioning) of appropriately converted presentation information for audience members (members of non -Chinese ethnicity) who have a lower level in understanding Chinese accent; and for members of Chinese ethnicity, who are more familiar with Chinese accent, it is determined that the display of characters (closed captioning) is not needed; the output was in the form of voice (col. 6, lines 26-43).  Therefore, it would have been obvious at the time the application was filed to use the above features of Cox with the system of Kudo, in order to enable people from different language backgrounds to communicate more easily (Cox, col. 7, lines 5-7).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Liu (US 2017/0046970) in view of Cox (US 2017/0344854), and further in view of Kim (US 20160189554). 
As per claim 9, Liu in view of Cox teaches the presentation unit displays characters of the appropriately converted presentation information for the user who is watching the display, and outputs a voice of the appropriately converted presentation information to the user who is watching the display (Cox, col. 6, lines 26-43).
Liu in view of Cox does not explicitly disclose wherein the detection unit, detects whether or not the user is watching a display, and in a case where a user who is watching the display and a user who is not watching the display concurrently share the information presentation device.  Kim in the same field of endeavor teaches detecting whether or not a user is watching a display ([0041]).  Therefore, it would have been obvious at the time the application was filed to use the detection feature of Kim with the system of Liu in view of Cox, in order to better estimate the user’s state information and accordingly select the appropriate content information for learning.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638. The examiner can normally be reached M-F 9 Am - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELALI SERROU/Primary Examiner, Art Unit 2659